 



Exhibit 10.1
Summary of Certain Officer Compensation Arrangements
Effective July 1, 2007
     The following table presents, effective July 1, 2007, the base salaries and
target bonuses (as a percentage of base salary) for Pride’s named executive
officers who are currently executive officers of the company.

          Name   Salary   Target Bonus
 
       
Louis A. Raspino
  $900,000   90%
Rodney W. Eads
  $535,000   75%
Brian C. Voegele
  $405,000   60%
W. Gregory Looser
  $382,000   55%
Lonnie D. Bane
  $335,000   55%

     Under Pride’s annual incentive compensation plan for 2007, bonuses for
executive officers will be paid based on the achievement of metrics established
by Pride’s Compensation Committee. The metrics under the plan for 2007 (with
target weight) consist of earnings per share (30%), operating and general and
administrative expense control (15%), operating efficiency (10%), working
capital (10%), safety performance on a company-wide basis (10%) and personal
performance goals (25%). The maximum bonus equals two times the target bonus.

5